Citation Nr: 0728422	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-31 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of an 
injury to the left side of the body.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a disability 
claimed as facial pain.  

3.  Entitlement to service connection for a bilateral hip 
disability.  

4.  Entitlement to service connection for a left ankle 
disability.  

5.  Entitlement to service connection for right testicle 
disability.  

6.  Entitlement to service connection for residuals of an 
injury to the right side of the body.  

7.  Entitlement to service connection for an eye disorder.  

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs

WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 1942 to November 
1945.  

By rating actions in February and August 1992, the RO denied 
service connection for residuals of an injury to the left 
side of the body and facial pain.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in May 1997 and June 
2001.  In May 1997, the RO denied, in part, service 
connection for bilateral hip and left ankle disabilities, a 
right testicle condition, and residuals of an injury to the 
right side of the body.  The RO also found that new and 
material evidence had not been submitted to reopen the claims 
of service connection for residuals of an injury to the left 
side of the body and for residuals of a facial injury 
including chronic facial pain.  A personal hearing at the RO 
was held in November 1997.  In June 2001, the RO denied 
service connection for an eye disorder.  In August 2004, a 
hearing was held at the RO before the undersigned member of 
the Board.  

The issues of whether new and material evidence had not been 
submitted to reopen the claims of service connection for 
residuals of an injury to the left side of the body and 
facial pain are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claims to 
be adjudicated in this decision have been obtained by VA.  

2.  An eye disorder, bilateral hip, left ankle, or right 
testicle disability was not present in service or until many 
years after service, and there is no competent medical 
evidence that any current eye, bilateral hip, left ankle, or 
right testicle disability is related to service.  

3.  A disability, claimed as an injury to the right side of 
the body was not present in service or until many years after 
service, and there is no competent medical evidence that any 
claimed disability involving the right side of the body is 
related to service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a bilateral hip disability due 
to disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & West 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006).  

2.  The veteran does not have a left ankle disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & West 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006).  

3.  The veteran does not have a right testicle disability due 
to disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & West 2006); 38 C.F.R. §§ 3.159, 3.303 
(2006).  

4.  The veteran does not have a disability, claimed as 
residuals of an injury to the right side of the body, due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & West 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006).  

5.  The veteran does not have an eye disorder due to disease 
or injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & West 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims to be adjudicated below, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

In this case, July 2002 and August 2003 letters fully 
satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letters were not 
sent prior to initial adjudication of the veteran's claims, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice, the claims were readjudicated, and 
statements of the case were promulgated in April 2003, and 
August 2004.  The veteran was notified of the evidence that 
was needed to substantiate his claims and that VA would 
assist him in obtaining evidence, but that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claims and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
The veteran's service medical records and all available VA 
and private medical records identified by him have been 
obtained and associated with the claims file.  The veteran 
also testified at a personal hearing at the RO in November 
1997, and at the RO before the undersigned member of the 
Board in August 2004.  The Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues is available and not part of the 
claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish an effective date 
prior to the rating decision on appeal.  However, since the 
Board has concluded that the preponderance of the evidence is 
against the claims of service connection for an eye disorder, 
bilateral hip, left ankle, and right testicle disabilities, 
and for residuals of a claimed injury to the right side of 
the body, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman, 19 
Vet. App. 473.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Laws and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis manifests to a degree of 10 percent or more within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to 'intercurrent cause' as set 
forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Bilateral Hip, Left Ankle, Eye,
& Right Side of Body Disabilities

The veteran contends that he has disabilities involving his 
hips, left ankle, eye, and right side of his body which are 
related to injuries received in training during World War II.  
The veteran testified that the orthopedic disabilities were 
incurred during bayonet training and that his current eye 
disorder, cataracts and glaucoma, was caused by battery acid 
when a radio battery exploded in his face during training.  

The service medical records, including the veteran's 
discharge examination in November 1945, showed no complaints, 
treatment, abnormalities, or diagnosis referable to any 
problems with his hips, left ankle, eyes, or right side of 
his body.  His discharge examination showed his 
musculoskeletal and neurological systems were normal and 
there were no abnormalities of the eyes; uncorrected vision 
was 20/20, bilaterally.  

Similarly, the veteran made no mention of any such problems 
on his original claim for VA compensation received in August 
1954, on a claim for VA pension received in March 1978, or on 
subsequent claims for VA compensation received in February 
1981, May 1982 or May 1988.  Likewise, the veteran made no 
mention of any injuries to his eyes, left ankle, hips, or 
right side of his body on VA examinations in October 1954, 
October 1959, September 1978, December 1981, April 1989, or 
May 1992.  

Parenthetically, the Board notes that the veteran did report 
a right leg/knee injury in February 1981, and testified in 
November 1981 that the injury was specifically to his right 
knee.  However, the service medical records were negative for 
any right knee complaints or abnormalities, and service 
connection for a right knee disability was denied by the 
Board in August 1982.  The first mention of any problems 
related to the right side of his body was in a statement 
received in January 1990.  At that time, the veteran also 
sought to obtain eye glasses, but made no mention of any 
injuries to his eyes, left ankle, or hips.  

A VA hospital report in March 1978 indicated that the veteran 
had blurriness associated with hypertension.  There was 
arteriolar narrowing and AV nicking, but no hemorrhages or 
exudates.  A VA medical report in November 1987 showed a 
diagnosis of drusen and retinal arterial sclerosis.  The 
veteran was treated for red eye in January 1994, and had 
intraocular changes and hypertensive retinopathy in April 
1994.  VA records in June 1996, showed that the veteran was 
diagnosed with bilateral cataracts.  He underwent 
phacoemulsification with lens implant of the right eye in 
June 1996, and had the same procedure on the left eye in May 
1997.  

The medical evidence of record showed that the veteran was 
treated for an injury to his left hip and pelvic area in 
February 1996, and for left ankle pain of five days duration 
in July 1996.  Other than complaints of pain on his "right 
side," the veteran has not provided any objective evidence 
of a specific disability.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran is competent to relate that he experienced symptoms 
in service, he is not a medical professional competent to 
offer an opinion as to the nature or etiology of any current 
claimed disability.  Savage, 10 Vet. App. at 495; see 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In this case, while the veteran contends that he has had 
chronic problems with his eyes, hips, left ankle, and right 
side of his body since service, and that he complained of and 
was treated for these problems in service and by VA 
immediately after discharge from service, the evidentiary 
record is completely silent for any complaints, treatment, or 
abnormalities referable to the claimed conditions until 
decades after his discharge from service.  The Board notes 
that the veteran specifically denied that he had ever 
received or applied for any VA medical care on an application 
for VA outpatient treatment in September 1949.  The Board 
also notes that there are numerous service and VA medical 
records showing treatment for various maladies in service and 
subsequent thereto, and that none of the records make any 
mention of the claimed disabilities which the veteran now 
asserts were present in service and have been chronic ever 
since. 

Inasmuch as there is no evidence of an eye disorder, 
bilateral hip, left ankle, or injury to the right side of the 
body in service or any evidence of arthritis until decades 
after discharge from service, and no competent evidence of a 
medical nexus between the veteran's current disabilities and 
military service, the Board finds that there is no basis to 
grant service connection for an eye disorder, bilateral hip 
or left ankle disabilities, or residuals of a claimed injury 
to the right side of the body.  

Right Testicle Disability

The veteran contends that he was hit in the right testicle 
playing baseball in service and believes that he has a 
disability of the right testicle at present which is related 
to service.  At the personal hearing in May 1997, the veteran 
testified that he had right testicle pain daily after the 
incident and that while he reported the problem, he was never 
given any medical treatment in service.  He also testified 
that he was treated by VA for right testicle pain after 
immediately after discharge from service, but could not 
recall what sort of treatment he received.  At the personal 
hearing in August 2004, the veteran testified that he 
couldn't remember much about the injury in service except 
that he blacked out after being hit.  

The service medical records showed that the veteran was seen 
on numerous occasions for various maladies during service.  
However, the service medical records do not show a single 
complaint, abnormality, or diagnosis referable to any 
problems associated with his testicles.  The veteran's 
separation examination in November 1945, was negative for any 
pertinent complaints, abnormalities, or diagnosis referable 
to any testicle disorder, and his genitourinary system was 
normal on examination.  

The veteran has testified that he was treated by VA 
immediately after discharge from service.  Notably, however, 
he specifically denied ever having applied for or receiving 
any VA hospitalization or outpatient treatment on an 
application for VA outpatient treatment in September 1949.  

Similarly, while the veteran testified that he has had 
chronic problems, including pain daily in his right testicle 
ever since the claimed injury in service, he made no mention 
of any testicle or any genitourinary problems on his original 
application for VA compensation benefits in August 1954, or 
on subsequent claims in March 1978, February 1981, May 1982, 
May 1988, January 1990, or July 1995.  Likewise, the veteran 
made no mention of any such problems when examined by VA in 
October 1954, September 1978, December 1981, or January 1983, 
nor was there a single entry referable to any problems of the 
scrotum or right testicle on any of the numerous VA 
outpatient notes prior to May 1996.  At that time, the 
veteran reported that he had pain and swelling on the right 
side of his groin for two months, and said that he had 
scrotal/testicle injury 50 years earlier.  A VA ultrasound of 
the scrotum in August 1996 showed the right testicle was 
smaller than the left, possibly representing fibrotic 
changes, and a small hydrocele and left varicocele.  
Subsequent VA ultrasound in June 2000 revealed bilateral 
varicocele and showed the left testis was slightly smaller 
and contained a cyst.  

In the instant case, while the veteran contends that he has 
had a right testicle problem ever since service, he has not 
provided any competent, contemporaneous evidence to 
substantiate that assertion.  As indicated above, the service 
medical records do not show any evidence of an injury or any 
abnormalities referable to his right testicle in service, or 
any such problems until more than 50 years after discharge 
from service.  

Furthermore, the veteran is not competent to offer an opinion 
as to the nature or etiology of any current right testicle 
disability.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
While the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Epps v. Brown, 9 Vet. App. 341 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
See also Franzen v. Brown, 9 Vet. App. 235 (1996).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Inasmuch as there is no evidence of a right testicle 
disability in service or until many years thereafter, and no 
competent medical evidence relating any current right 
testicle disability to military service, the Board finds no 
basis to grant service connection.  


ORDER

Service connection for a bilateral hip disability, is denied.  

Service connection for a left ankle disability, is denied.  

Service connection for a right testicle disability, is 
denied.  

Service connection for residuals of a claimed injury to the 
right side of the body, is denied.  

Service connection for an eye disorder, is denied.  


REMAND

Concerning the claims to reopen service connection for 
residuals of an injury to the left side of the body and 
facial pain, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
addressed the question of whether VA adequately fulfilled the 
duty to notify under 38 U.S.C. § 5103(a) with respect to 
claims to reopen.  In order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence - evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, VCAA notice requires that VA 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
This notice obligation does not modify the requirement that 
VA must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other 
words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim.  

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  VA must consider the bases for 
the prior denial and notify the claimant of the type of 
evidence that would be necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  See Kent, supra. 

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to reopen his claims of service 
connection for residuals of an injury to 
the left side of his body and facial 
pain, (See Kent v. Nicholson, 20 Vet. 
App. 1 (2006), and to establish a 
disability rating and effective date per 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In compliance with the 
directives of Kent, the VCAA notice 
should include specific notice of why the 
prior finally-decided claims were 
previously denied and what constitutes 
material evidence for the purpose of 
reopening the claims.  

2.  After the requested development has 
been completed, the AMC should review and 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


